Citation Nr: 0832888	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ear hearing 
loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from July 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Idaho. 

In reviewing the veteran's claims folder, the Board notes 
that the veteran initially filed a claim of entitlement to 
service connection for left ear hearing loss in September 
1980.  This issue was denied by rating decision, dated in 
December 1980.  The veteran subsequently petitioned the RO to 
reopen this claim in September 2002.  The RO denied the 
veteran's petition in the February 2003 rating decision; 
however, the RO reopened the claim in the March 2005 
Statement of the Case on the basis that new and material 
evidence had been submitted and denied the veteran service 
connection for left ear hearing loss.  Regarding the RO's 
determination that new and material evidence had been 
submitted, the Board must also consider whether new and 
material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
and VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.  


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection for left ear hearing loss was 
previously denied in a December 1980 rating decision.  The 
veteran was informed of this decision and his appellate 
rights and did not appeal.   

3.  The evidence received since the last prior denial of 
service connection for left ear hearing loss was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The competent evidence of record weighs in favor of 
service connection for left ear hearing loss.  

5.  There is no competent medical evidence of record 
regarding right ear hearing loss during service or for many 
years after service.  

6. The competent evidence of record weighs in favor of 
service connection for tinnitus.   


CONCLUSIONS OF LAW

1.  The RO's December 1980 decision denying the veteran's 
claim for service connection for left ear hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1100 (2007).

 2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for left ear 
hearing loss, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  The criteria for entitlement to service connection for 
left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  Right ear hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

5.  Service connection is warranted for tinnitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b). In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in November 2002, prior to the February 2003 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO also explained what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, the November 2002 letter noted the requirement 
that new and material evidence was necessary to reopen the 
previously denied claim for left ear hearing loss and defined 
the legal standard for such evidence by language that 
comports with the relevant regulatory provisions of 38 C.F.R. 
§ 3.156(a).  With respect to any notice deficiency, the Board 
concurs with the RO's determination that new and material 
evidence has been received to reopen the claim; thus, any 
deficiency is rendered moot.  

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date(s) or 
disability rating(s).  However, he was provided with such 
information by a notification letter dated in March 2006.  
Moreover, the veteran's claims for service connection for 
left ear hearing loss and tinnitus are being granted, and, 
thus, the veteran will be provided with information regarding 
the disability rating and effective date for each claim.  As 
to the claim for service connection for right ear hearing 
loss, the notice defect with respect to these elements is 
rendered moot as the claim is being denied, and, 
consequently, no disability rating or effective date will be 
assigned.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private and VA medical records identified by the 
veteran and included in the claim's folder.

In further regard to its duty to assist, the RO afforded the 
veteran a VA examination in January 2003.  The veteran 
contends that the examination was inadequate and that the 
examiner did not consider the evidence in favor of the 
veteran's claims.  The Board notes, however, that the VA 
examiner reviewed the veteran's claims folder and provided a 
complete rationale for the nexus opinion based on the 
examination and review of the claims folder.  Consequently, a 
remand for a VA examination is not necessary in this case.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  In order to establish 
service connection for a claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 
494-95 (1992).


III.	New and Material Evidence

Service connection was previously denied for left ear hearing 
loss in a December 1980 rating decision.  The RO sent the 
veteran notice thereof, including his appellate rights, later 
that month and the veteran did not appeal.  The Board 
acknowledges the veteran's contention that he did not receive 
the notice of appellate rights because he moved after the RO 
decided his claim for service connection.  The Board notes 
that regarding the mailing of correspondence and the 
presumption of regularity in the administrative process, the 
Court has held that VA may rely on the "last known address" 
shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 
169, 175 (1995), and that the burden is on the appellant to 
keep VA apprised of his or her whereabouts; if he or she does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]," see Hyson v. 
Brown, 5 Vet. App. 262 (1993).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 
12 Vet. App. 307, 310 (1999).  

Here, the Board finds that the veteran's mere assertion that 
he did not receive notice of the December 1980 rating 
decision is not sufficient to rebut the presumption of 
regularity in the administrative process.  The record shows 
that an appropriate notification letter was sent to the 
veteran at his last known address of record in December 1980.  
There is no evidence that the veteran notified the RO of any 
change of address.  Thus, the Board finds that the veteran 
was properly and promptly notified of the disposition of the 
December 1980 rating decision as the record lacks clear 
evidence to rebut the presumption of regularity.  
Consequently, the December 1980 rating decision is final 
based on the evidence of record at that time.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1105.

In September 2002, the veteran submitted another claim of 
entitlement to service connection for the left ear hearing 
loss.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The evidence which was of record at the time of the December 
1980 rating decision which denied service connection for the 
veteran's hearing loss includes the service treatment 
records, a November 1980 VA examination report, an October 
1980 medical certificate, and lay statements from the veteran 
and two friends.  The RO denied the claim on the basis that 
there was no showing of an in-service disability or abnormal 
hearing at the time of discharge.  

Subsequent to the December 1980 decision, additional evidence 
has been received, including a statement from a soldier who 
served with the veteran, a statement from the veteran's wife, 
as well as additional post-service medical records including 
a VA audiological examination with nexus opinion.  The most 
significant evidence, for the purposes of reopening the 
claim, is the detailed buddy statement from a soldier (F.C.) 
who served with the veteran in Vietnam.  The letter confirms 
the veteran's lay statements regarding an RPG blast that 
occurred during combat.  F.C. also explained that the veteran 
was wounded during the RPG blast, which injured his head and 
left ear.    

The Board finds that the statement submitted by F.C. 
constitutes new and material evidence as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  As detailed above, the 
December 1980 rating decision denied the veteran's claim for 
service connection on the basis that there was no evidence 
showing an in-service occurrence.  Since the statement 
describes an in-service combat incident that injured the 
veteran, the Board determines that the statement constitutes 
new and material evidence to reopen service connection for 
left ear hearing loss, and the Board will now proceed on the 
issue of service connection.  

IV.  Left and Right Ear Hearing Loss

The veteran contends that his current hearing loss is the 
result of an RPG blast that occurred during his service in 
Vietnam.  Specifically, the veteran notes that the incident 
caused his left ear to be injured, resulting in 
hospitalization and causing his hearing to worsen over time.  
The service treatment records do not contain a record of 
hospitalization, but a February 1968 record shows that the 
veteran received medical attention due to an RPG blast.  

The Board first acknowledges that the veteran's DD Form 214 
reveals that the veteran is the recipient of a Purple Heart 
for his military service.  Accordingly, 
he is entitled to consideration of 38 U.S.C.A. § 1154(b), 
which provides that in the case of any veteran who engaged in 
combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  The provisions of 38 U.S.C.A. § 1154 do not 
eliminate the requirement for medical evidence of either a 
current disability or a nexus.  See Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza v. Brown, 7 Vet. App. 
458, 507 (1995)).  Consequently, the Board accepts the 
veteran's assertions that he suffered an in-service 
occurrence that wounded his left ear during combat in 
Vietnam.  

The Board acknowledges the veteran's assertions that his 
hearing loss is a result of his military service, and that 
the veteran is competent to give evidence about what he 
experienced in service.  See Barr, 21 Vet. App. at 307-08.  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  With respect to any possible 
connection between the veteran's current hearing loss and his 
military service, the Board must rely on the relevant medical 
evidence to make a determination.

The Board finds that service connection for left ear hearing 
loss is warranted.

The competent medical evidence of record shows that the 
veteran has a current diagnosis of hearing loss as defined by 
38 C.F.R. § 3.385.  In the January 2003 VA audiological 
examination, the audiometric results revealed pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
55
60
LEFT
10
15
55
55
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  

However, the Board notes that there is evidence which both 
supports and refutes the veteran's service connection claim 
for left ear hearing loss.

The evidence that refutes the claim consists of the absence 
of hearing loss complaints or documentation in service, the 
November 1980 examination report, and a negative medical 
opinion from the January 2003 VA examiner.  

First, the Board notes that the service treatment records are 
negative for any documentation, findings, or references to 
hearing loss.  Indeed, the separation examination report does 
not show any hearing loss as defined by 38 C.F.R. § 3.385.  
The separation examination report revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-
5
LEFT
5
0
0
-
5

In addition, the veteran checked the box on the May 1968 
Report of Medical History to indicate that he had not 
experienced hearing loss.  He further described his health as 
"excellent."  

The first record of hearing loss following the veteran's 
separation from service was in a November 1980 VA examination 
report.  The audiogram results in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
-
40
LEFT
55
70+
35
-
60

Speech audiometric results revealed speech recognition 
ability of 94 percent in the right ear and 0 percent in the 
left ear on the first score and 34 percent on the second 
score.  The examiner noted that there was considerable 
evidence to indicate that there was not a complete unilateral 
loss of hearing as reported by the veteran.  The examiner 
explained that the acoustic reflexes in the left ear were at 
typically normal levels except at 4000 Hertz.  The examiner 
further noted that the pure tone results suggested hearing 
loss at 4000 Hz in the left ear at approximately 65 decibels.  
The right ear was evaluated as normal and there were no 
complaints of hearing loss by the veteran in the right ear 
during the examination.  The examination report reveals a 
diagnosis of possible moderate sensorineural hearing loss at 
4000 Hertz due to acoustic trauma.  

Lastly, there is a negative nexus opinion from the January 
2003 VA audiological examiner.  The VA examination report 
reveals a diagnosis of high frequency sensorineural hearing 
loss in both ears.  The examiner opined that the veteran's 
hearing loss was not related to service.  The examiner based 
her opinion on the fact that the veteran's hearing was 
evaluated as normal upon separation and that a 1980 VA 
examination report determined that there were no accurate 
responses in the left ear, giving the patient a functional 
severe to profound hearing loss. 

In support of the veteran's claim are two positive medical 
opinions from July 2003 and October 1980, lay statements from 
the veteran, a fellow soldier, and friends, and evidence of 
an in-service occurrence related to combat.  

As described above, the Board accepts the veteran's account 
of an in-service injury to the left ear.  Further, the 
veteran's service treatment records confirm that the veteran 
was treated in regards to an RPG blast in February 1968.  

An October 1980 private medical certificate shows that the 
veteran attended an audiological examination, which indicated 
normal hearing in right ear with an absence of hearing in the 
left ear.  The examiner then opined that the absence of 
hearing in the left ear was most likely secondary to the 
veteran's history of a concussion and bleeding from the left 
ear when serving in Vietnam.  It is not known whether the 
examiner had access to the veteran's claims folder in 
rendering this opinion.  

A July 2003 private medical examination report reveals that 
the veteran underwent another audiological examination.  The 
audiological examiner indicated that the veteran had a mild 
to moderate symmetric down-sloping sensorineural hearing loss 
in both ears. 	The examiner noted that the veteran's reported 
history of hearing loss and tinnitus from his military 
service is all most likely related to the underlying 
sensorineural hearing loss.  However, the Board notes that 
there is no indication whether the examiner had access to the 
veteran's claims folder and the opinion appears to be based 
solely on the veteran's reported history.   

Lastly, in support of his claim, the veteran submitted 
letters from his wife, friends (J.A.) and (J.P.J.), and 
fellow soldier (F.C.).  In a November 1980 statement, J.P.J. 
stated that he knew the veteran prior to service and that 
since service, there was a marked difference in his hearing.  
In a November 1980 statement, J.A. stated that he knew the 
veteran before service and noticed a hearing impairment since 
the veteran returned from service.  In a September 2003 
statement, the veteran's wife stated that the veteran had 
sustained damage to his hearing during service and that the 
impairment was obvious when he returned from service.  In a 
January 2005 statement, F.C. explained that he served with 
the veteran and was with him during the RPG blast in February 
1968.  F.C. stated that the incident caused the veteran to be 
injured on his head and left ear.    

In reviewing the aforementioned evidence, the Board notes 
that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the veteran.  38 U.S.C.A. § 5107(b) (2007).  The 
Board finds that the evidence discussed herein is equally 
positive and negative as to whether the veteran's left ear 
hearing loss was incurred during his military service.  
Accordingly, the Board will resolve any reasonable doubt in 
favor of the veteran and grant service connection for left 
ear hearing loss.

Conversely, the Board finds that service connection is not 
warranted for right ear hearing loss on a direct or 
presumptive basis.  The service treatment records were 
negative for complaints of, diagnosis of or treatment for any 
problems with right ear hearing loss.  Further, the veteran 
explained in multiple statements that it was his left ear 
that was injured during combat, not the right ear.   

Additionally, there is no competent medical evidence 
regarding the veteran's right ear hearing loss until years 
after service.  For instance, in the November 1980 VA 
examination report, the examiner evaluated the veteran's 
right ear hearing as normal.  An October 1980 private medical 
certificate only contained documentation of left ear hearing 
loss, not right ear hearing loss.  Moreover, the first 
evidence of record that shows a complaint of right ear 
hearing loss is in an employee medical record dated in 1996, 
approximately 28 years after separation from service.  The 
Board affords this high probative value as the Court has 
indicated that the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition).

Thus, in summary, even though the veteran's account of 
injuries sustained following an RPG blast nearby are accepted 
as true, the preponderance of the evidence weighs against the 
veteran's claim of service connection for right ear hearing 
loss.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the claim is denied.

V.	Tinnitus

The veteran contends that his current tinnitus is related to 
the RPG incident in service.  As detailed above, the Board 
finds the veteran's account of being injured when an RPG 
landed nearby, to be consistent with combat.  In short, the 
Board accepts the veteran's account of this incident as true.  

The competent medical evidence of record shows that the 
veteran currently has a diagnosis of tinnitus.

The Board recognizes that the veteran did not have a 
diagnosis of tinnitus during service or for many years 
thereafter.  In the first medical evidence of record post 
service, a November 1980 VA examination report does not 
reveal any diagnoses or findings related to tinnitus; 
however, it does show that the veteran complained of tinnitus 
at that time.

Despite the aforementioned evidence, the Board finds that the 
veteran is entitled to service connection for tinnitus.  The 
January 2003 VA examiner opined that the veteran's tinnitus 
was secondary to the hearing loss.  Further, the July 2003 
examination shows that the private physician opined that the 
veteran's tinnitus was most likely related to the underlying 
sensorineural hearing loss.  As the Board has granted service 
connection for left ear hearing loss, it follows that 
tinnitus which is secondary and related to the hearing loss, 
must be granted as well.  Thus, service connection for 
tinnitus is warranted.




ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for left ear hearing 
loss and service connection for left ear hearing loss is 
granted.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


